Citation Nr: 0821462	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-11 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to July 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  


FINDING OF FACT

The veteran does not have a diagnosis of asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).


Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR IV.ii.2.C.9.a.  Common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  Id.  Some 
of the major occupations involving exposure to asbestos 
include mining, milling, shipyard work, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as 
clutch facings and brake linings), and manufacture and 
installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  M21-1MR IV.ii.2.C.9.f.   

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers 
of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system (except the prostate).  
M21-1MR IV.ii.2.C.9.b.   

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  
M21-1MR IV.ii.2.C.9.d.  The adjudication of a claim for 
service connection for a disability resulting from asbestos 
exposure should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  M21-1MR IV.ii.2.C.9.h.   

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  See VAOPGCPREC 
4-2000.

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state its reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).

History and analysis

The veteran contends he developed asbestosis through exposure 
to asbestos while on duty in the Navy on the U.S.S. Marvin 
Shields.  He asserts that as a boatswain's mate his duties 
included repair, replacement, and maintenance of fire 
retardant asbestos on pipes, gangways, the engine room, 
boilers, overheads and bulkheads.  

The Board has reviewed all the records pertinent to this 
claim including:  Service treatment records, VA Montana 
Healthcare System treatment records from July 2001 to March 
2005, VA Medical Center Portland treatment records from 
September 1997 to August 2001, VA Medical Center Spokane 
treatment records from October 2000 to October 2005, VA 
Medical Center Albuquerque treatment records from July 2004 
to June 2005, VA Medical Center Roseburg treatment records 
from February 1999 to November 1999, an August 2005 VA folder 
review examination report, an April 2003 private x-ray 
interpretation, a January 2004 private treatment report, 
October 2003 and February 2005 reports from the National 
Centers for Disease Control, Agency for Toxic Substances and 
Disease Registry and a June 2005 report from the Department 
of the Navy, Navy Personnel Command, Bureau of Naval 
Personnel.

The veteran's service treatment records do not contain any 
references to asbestosis or a chronic lung disorder. The 
report of a medical examination given for the purpose of 
separation from service in July 1974 is negative for any 
indications of asbestosis. 

VA Treatment records from September 1997 to March 1998 note a 
history of pleural effusion of unknown etiology.  There is 
also a note that a pulmonary angiogram was done which ruled 
out a pulmonary embolism.  

June 2002 VA treatment notes indicate that a chest x-ray 
showed some apparent scar tissue in the bottom of the right 
lung.

The April 2003 private chest x-ray interpretation indicates 
that there was a pulmonary embolus and fair amount of pleural 
change along the right heart border, occurring in the chest 
wall.  The examiner reported that the veteran's chest x-ray 
shows evidence of asbestos related pleural disease on the 
left diaphragm.  He went on to opine that whether the changes 
in the veteran's right diaphragm are related to a pulmonary 
embolus or to pleural disease from asbestos cannot be 
determined with any degree of certainty.

The January 2004 private treatment report opines that the 
calcific pleural changes, the pleural thickening and the 
blunting of the angle in the veteran's chest are all related 
to a benign asbestos pleural effusion that occurred in 1997, 
related to extensive asbestos exposure.  The doctor reported 
that the veteran had extensive asbestos exposure while 
visiting Libby, Montana every summer for four years in his 
late teenage years, but also was involved in Navy shipyard 
work for several years as well.  The doctor indicated that 
the chest x-ray showed extensive bilateral pleural plaques 
and that the veteran has extensive pleural disease from his 
asbestos exposure.  The doctor went on to indicate that 
because of his smoking history the veteran needs chest x-rays 
every six months.

The August 2005 VA examiner, who reviewed the veteran's 
entire claims file, noted that the veteran's military 
occupational specialty classifies his job as a minimal risk 
of asbestos exposure in the Navy, referring to a June 2005 
report from the Department of the Navy, Navy Personnel 
Command, Bureau of Naval Personnel.  The examiner went on to 
report that the documentation by Dr. A.W. shows the veteran 
had extensive exposure to asbestos when visiting Libby, 
Montana every summer for four years during his late teens.  
The examiner also noted that the veteran's current home 
address was Libby, although it was unclear how long he had 
lived there.  In continuing to explore the veteran's exposure 
to asbestos, the examiner referenced October 2003 and 
February 2005 reports from the National Centers for Disease 
Control, Agency for Toxic Substances and Disease Registry, 
which discuss the high rates of mortality for those living in 
Libby, Montana, due to vermiculite mine asbestos 
contamination.  The examiner notes that the number of years 
residing in Libby, playing on vermiculite piles and playing 
at ball fields near the expansion plant were significant 
exposure factors.

The VA examiner reports that VA records show asbestos 
exposure by history but no medical diagnosis of asbestosis.  
X-ray analysis from a June 2002 x-ray indicates pleural 
thickening.  The VA examiner goes on to provide a definition 
of pleural thickening, stating it is a nonspecific response 
to many injuries, including medications, occupational 
exposure, and plural inflammation.  A 1997 record shows right 
pleural effusion sympathetic to pulmonary embolism, in 
addition to a circumscribed nodule consistent with a 
granuloma.  None of what was seen on the x-ray was consistent 
with asbestosis.  The examiner went on to state that the 
veteran does have a concurrent respiratory disease diagnosed 
as chronic obstructive pulmonary disease (COPD) due to the 
fact that he smoked heavily until 2004.  The examiner stated 
that COPD is neither due to, or caused by asbestos exposure.  

Based on a review of the veteran's records, pertinent 
literature and professional training, the VA examiner opined 
that the veteran does not have a clear diagnosis of 
asbestosis.  However, if the veteran does have asbestosis, it 
is more likely than not due to living in Libby, where there 
is and was a higher probability of asbestos exposure than 
there was during two years in the Navy, where there was 
minimal risk.  The examiner determined that if asbestosis is 
present it is likely benign, based on the physical assessment 
by Dr. A.W. where he describes the veteran as having a clear 
chest, no weight loss and no evidence of pleural nodules.  

October 2003 and February 2005 reports from the National 
Centers for Disease Control, Agency for Toxic Substances and 
Disease Registry discuss the higher rates of asbestos related 
diseases for residents of Libby, Montana.  Vermiculite mining 
in and near the city of Libby began in the 1920s and 
continued until 1990.  The vermiculite ore mined in Libby was 
contaminated with remolite asbestos.  The studies found that 
mortality from asbestosis was forty times higher for those 
persons living in Libby, Montana than for the rest of Montana 
and sixty times higher than it is for the rest of the United 
States.

A June 2005 report from the Department of the Navy, Navy 
Personnel Command, Bureau of Naval Personnel shows the 
probability of exposure to asbestos, based upon job titles.  
A Boatswain's Mate (the veteran's job title) is listed as 
having a minimal probability of asbestos exposure.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

When reviewing the evidence of record, the Board is persuaded 
that the opinion of the August 2005 VA examiner is most 
convincing, in that the examiner reviewed all the relevant 
medical evidence in the veteran's claims file and reflected a 
considered analysis of the pertinent criteria essential to 
determine the presence and etiology of any asbestos related 
disability.  Unlike the private January 2004 treatment 
report, the VA examination shows a review of the veteran's 
complete medical history and claims file and the diagnoses 
and opinion are supported by medical evidence of record.  
Furthermore, the VA opinion shows the most detailed review of 
the veteran's medical evidence.  As noted above, the VA 
opinion explains why the weight of the evidence indicates 
that the veteran does not have asbestosis and why even if he 
did have asbestosis it is unrelated to the veteran's military 
service.

After reviewing all of the evidence, the Board finds that the 
veteran's current lung issues were not present until many 
years after service, and they are not etiologically or 
causally related to active duty service or any incident 
therein.  Specifically, there has been no clear diagnosis of 
asbestosis made and a medical examiner has denied any link 
between the veteran's lung condition and his active service.  
In fact, the VA medical opinion of record states that even if 
the veteran did have asbestosis, it is more likely than not 
due to living in Libby, Montana, where there is and was a 
higher probability of asbestos exposure than there was during 
2 years in the Navy, where there was a minimal risk.  The 
service treatment records contain no objective evidence of 
any chronic lung disorder due to asbestos exposure.  

Although the veteran has offered his own theory that his 
current problems are related to exposure to asbestos in 
service, the mere contentions of the veteran, no matter how 
well-meaning, will not support his claim without supporting 
medical evidence that would etiologically relate his claimed 
disability with an event or occurrence while in service.  Lay 
persons are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for asbestosis must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

By August 2003 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board acknowledges that the veteran was not provided notice 
of the appropriate disability rating and effective date of 
any grant of service connection.  There is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision despite VA's failure to provide the specific notice 
required by Dingess, as his claim for service connection is 
being denied.  See Dingess, supra.  Therefore, issues 
concerning the degree of disability or the effective date of 
the award do not arise here.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service treatment records and VA 
medical records.  The veteran has also been provided a VA 
medical folder review examination.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  The veteran has 
submitted medical records favorable to his claim.  Neither 
the veteran nor his representative has indicated that there 
are any additional pertinent records to support the veteran's 
claim.  
In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for asbestosis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


